Citation Nr: 0434192	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for adjustment disorder, with mixed anxiety and 
depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from October 1992 to 
October 1996.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina - which implemented a May 2002 Board decision that 
granted service connection and assigned a 30 percent rating 
retroactively effective from August 27, 1998.  The veteran 
wants an initial rating higher than 30 percent.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In February 2001, the Board had remanded the case to the RO 
further development and consideration, including compliance 
with the Veterans Claims Assistance Act (VCAA).  And in May 
2002, as mentioned, the Board granted service connection for 
the veteran's adjustment disorder.  The case since has been 
returned to the Board for consideration of whether he is 
entitled to a higher initial rating.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.

Note also that, in his February 2003 substantive appeal (VA 
Form 9), the veteran requested a hearing before a Veterans 
Law Judge (VLJ) of the Board in Washington, DC.  But he later 
submitted a statement to the RO in April 2003 indicating that 
he no longer wanted a hearing.  And there are no other 
outstanding hearing requests of record, so his request for a 
hearing is withdrawn.  See 38 C.F.R. § 20.702(e) (2003).




REMAND

As a preliminary matter, a review of the claims file does not 
indicate the veteran was properly advised of the changes 
brought about by the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.  The Board realizes that he was provided a 
letter in April 2001, containing a brief explanation of VA's 
duties to notify and assist, as well as the evidence 
necessary to establish a claim for service connection.  
This benefit since has been granted, and, as alluded to, the 
issue now being contested involves the propriety of his 
initial rating.

Ordinarily, when, as here, VA receives a notice of 
disagreement (NOD) that raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, though, since 
service connection was provided by means of a Board decision, 
and not by the RO, fairness dictates that another VCAA letter 
be issued in this particular instance - specifically 
concerning the propriety of the initial rating assigned - 
before the Board decides this appeal.  Cf. Huston v. 
Principi, 17 Vet. App. 195 (2003) (requiring VA to advise the 
veteran that evidence of an earlier filed claim is necessary 
to substantiate his claim for an earlier effective date).

As a consequence, the veteran's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claim, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  The Board 
cannot correct this procedural due process defect; rather, 
the RO must.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, although the RO obtained some of the veteran's 
VA medical records, it is unclear whether all of his VA 
medical records are on file.  In particular, the Board 
observes that the RO obtained VA medical records through 
February 1999 from the VA Medical Center (VAMC) in 
Charleston, South Carolina.   However, it does not appear the 
RO attempted to obtain any additional VA treatment records, 
namely those from March 1999 to the present.  According to 
the October 2001 VA examiner, the veteran received treatment 
through at least August 1999 at the VAMCs in Charleston and 
Columbia, South Carolina, with possible infrequent counseling 
visits since that time.  These records may contain important 
medical evidence or confirmation of his claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
his adjustment disorder.  A review of the record reveals that 
he was most recently afforded a VA examination in October 
2001, and that the report from that examination is currently 
associated with his claims file.  Nevertheless, the 
examination report does not include the objective clinical 
findings necessary to evaluate his service-connected 
disability under the Rating Schedule.  See 38 C.F.R. §§ 4.1-
4.14, 4.130, Diagnostic Code 9435 (2004).  To effectively 
evaluate his adjustment disorder, more recent objective 
characterizations of his adjustment disorder and associated 
symptomatology (depression and anxiety, etc.) and 
Global Assessment of Functioning (GAF) score, including an 
opinion as to the basis of such a GAF score, are required.  
See Fenderson, supra (when the veteran appeals the initial 
rating assigned for his disability, just after establishing 
his entitlement to service connection for it, VA must 
consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the pendency of his appeal).

So the veteran should be afforded a VA mental status 
evaluation in order to better delineate the severity, 
symptomatology, and manifestations of his adjustment 
disorder.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to an increased initial 
disability evaluation for his adjustment 
disorder, and the evidence, if any, the 
RO will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning 
this claim.  See 38 C.F.R. § 3.159(b).  
See also Quartuccio, 16 Vet. App. at 186-
87.

As well, the VCAA notice must apprise the 
veteran of the other provisions of this 
law.  And he must be given an opportunity 
to supply additional information, 
evidence, and/or argument in response and 
to identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.



2.  Obtain the complete records of the 
veteran's treatment at the VAMCs in 
Charleston, South Carolina and Columbia, 
South Carolina from March 1999 to the 
present.

3.  Schedule the veteran for another VA 
mental status examination to ascertain 
the current severity and manifestations 
of his service-connected adjustment 
disorder, with mixed anxiety and 
depressed mood, under the applicable 
rating criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9345 (2004).  Conduct all 
testing and evaluation needed to make 
this determination.  And the examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected adjustment disorder, as 
opposed to symptoms referable to any 
other service-connected or nonservice-
connected disabilities (whether mental 
and/or physical).  If it is not possible 
or feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between October 
2001 and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the adjustment disorder 
versus the veteran's other service-
connected or nonservice-connected 
disorders (whether mental and/or 
physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his 
adjustment disorder.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

4.  Then readjudicate the veteran's claim 
of entitlement to an increased initial 
disability evaluation for adjustment 
disorder, with mixed anxiety and 
depressed mood, in light of any 
additional evidence obtained.  If the 
benefit sought is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.



The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




